                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                      AT KNOXVILLE

  UNITED STATES OF AMERICA,                        )
                                                   )
                        Plaintiff,                 )
                                                   )
  v.                                               )
                                                   )                No. 3:98-CR-005-RLJ-HBG
  RICHARD A. WILLIAMS,                             )
                                                   )
                        Defendant.                 )


                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28 U.S.C.

  § 636(b) for disposition or report and recommendation regarding disposition by the District Court

  as may be appropriate.

         This case is before the Court on the Government’s Motion for Determination of Mental

  Competency [Doc. 118], filed on March 18, 2021. The parties appeared before the Court for a

  previously set detention hearing on March 18, 2021 to determine Defendant’s release status

  pending his revocation hearing before District Judge Jordan on the Amended Petition for Warrant

  for Offender Under Supervision [Doc. 112], filed on March 15, 2021. 1 Assistant Federal Defender

  Jennifer Kolman appeared on behalf of the Government, while Assistant Federal Defender

  Benjamin Sharp appeared on behalf of Defendant, who was also present.

         The Government’s Motion for Determination of Defendant’s Mental Competency [Doc.

  118] requests that the Court order that a psychiatric or psychological evaluation be performed upon

  Defendant to determine his mental competency pursuant to 18 U.S.C. §§ 4241(b), and 4247(b) and


         1
           During the hearing, Defendant waived his right to a preliminary hearing but stated that
  he continued to seek release. Additionally, Defendant stated that he did not wish to file a written
  response to the Government’s motion and was willing to proceed.


Case 3:98-cr-00005-RLJ-HBG Document 119 Filed 03/19/21 Page 1 of 6 PageID #: 130
  (c), and that a report be filed with the Court within thirty days. The motion relates that Defendant

  was previously found not guilty by reason of insanity in the instant case upon which he has

  allegedly violated the conditions of supervision, as well as that Defendant has had at least four

  revocations of conditional release. Additionally, the Government notes the August 3, 2020

  Petition for Warrant for Offender Under Supervision [Doc. 102] for the alleged failure to follow

  his treatment regime, mental care, and disappearance without notifying probation. Defendant was

  located in the Northern District of New York, refused to appear for an initial appearance via video,

  and was then ordered to be transported to this District. [Doc. 103].

         After Defendant appeared before this Court on October 21, 2020 [Doc. 108], an order of

  release pending further proceedings [Doc. 111] was entered on October 30, 2020, releasing

  Defendant on the previously imposed conditions, as well as a special condition of inpatient

  treatment at Peninsula Hospital—with Defendant not be permitted to leave the facility until he was

  medically discharged and then released to reside at Flenniken Landing. Defendant’s revocation

  hearing was reset on five occasions and is currently scheduled for April 8, 2021.

         The Government’s motion also notes that Defendant called an alleged victim in the early

  morning hours several times, leaving the victim and his wife concerned for their safety.

  Additionally, the Government states that prior to Defendant’s initial appearance before the

  undersigned on March 17, 2021, Defendant was observed on the videoconference making bizarre

  statements to himself. [Doc. 118 at 2].

         The Amended Petition [Doc. 112] claims that United States Probation Officer Nicholas

  Dongarra was notified on August 1, 2020 by Defendant’s case manager with Helen Ross McNabb

  that Defendant had not been seen in person since July 29, 2020, that attempts to locate Defendant

  were unsuccessful, and that Defendant has been without all psychiatric and other medication since

  August 31, 2020. Additionally, the Amended Petition notes that Probation Officer Dongarra was
                                                   2

Case 3:98-cr-00005-RLJ-HBG Document 119 Filed 03/19/21 Page 2 of 6 PageID #: 131
  contacted by John Williams, the owner of the Boucherie Office in the area, and informed that

  Defendant had contacted him several times beginning at approximately 5:49 a.m. [Id. at 3]. The

  Amended Petition states that this communication also violates Special Condition #8—prohibiting

  Defendant from communicating with the Boucherie Company USA in any way.

         During the hearing, Assistant Federal Defender Sharp stated that Defendant wished to

  reside at The Living Room, a voluntary program designed as an alternative to psychiatric

  hospitalization, operated by Helen Ross McNabb. Defendant submitted an email from Kristen

  York, Defendant’s case manager, as Exhibit 1 to the hearing. Additionally, Defendant maintained

  that the Defendant’s communication with Mr. Williams was an isolated incident, stated that

  placement at The Living Room included a longer period of stay than an average hospital inpatient

  program, and expressed concerns about an involuntary placement.

         “The test for a defendant’s competency to stand trial is ‘whether he has sufficient present

  ability to consult with his lawyer with a reasonable degree of rational understanding–and whether

  he has a rational as well as factual understanding of the proceedings against him.’” Mallet v.

  United States, 334 F.3d 491, 494–95 (6th Cir. 2003) (quoting Dusky v. United States, 362 U.S.

  402, 402 (1960)). The Court must consider the matter of the Defendant’s competency, upon a

  motion by either party, if the Court finds “reasonable cause to believe that the defendant may be

  presently suffering from a mental disease or defect rendering him mentally incompetent to the

  extent that he is unable to understand the nature and consequences of the proceedings against him

  or to assist properly in his defense.” 18 U.S.C. §4241(a).

         Based upon the information before the Court, including the Government’s motion and the

  statements of counsel, the Court finds that reasonable cause exists to believe that Defendant may

  presently be suffering from a mental disease or defect that renders him mentally incompetent to

  the extent that he is unable to understand the nature and consequences of the proceedings against
                                                  3

Case 3:98-cr-00005-RLJ-HBG Document 119 Filed 03/19/21 Page 3 of 6 PageID #: 132
  him or to assist properly in his defense. The Court notes Defendant’s demonstrated history of

  mental illness, including being found not guilty by reason of insanity in the present case, several

  supervised release violations, alleged failure to follow required mental health treatment and

  medication, and the communication with a victim in the present case. Additionally, the Court

  notes the undersigned’s own observation of Defendant Williams in two hearings. Accordingly,

  the Court finds reasonable cause exists to warrant a mental examination and evaluation of

  Defendant under 18 U.S.C. § 4241(b). Therefore, the Government’s Motion for Determination of

  Defendant’s Mental Competency [Doc. 118] is GRANTED.

         Pursuant to Title 18, Sections 4241(b) and 4247(b)-(c), of the United States Code, it is

  hereby ORDERED, as follows:

                 (1) The Defendant shall remain in custody to await designation for
                 confinement in a suitable facility for the purpose of conducting a
                 psychiatric and/or psychological examination by one or more
                 licensed or certified psychiatric and clinical psychologists. After
                 designation of the facility is received, the Defendant shall be
                 transported by the United States Marshals Service to such facility.

                 (2) The purpose of the evaluation shall be for one or more licensed
                 or certified psychiatrists and/or clinical psychologists to conduct
                 psychiatric and psychological examinations of the Defendant for the
                 purpose of determining whether the Defendant is suffering from a
                 mental disease or defect rendering him mentally incompetent to the
                 extent that he is unable to understand the nature and consequences
                 of the proceedings against him or to assist properly in his defense,

                 (3) Pursuant to Rule 12.2(c), the Defendant is to submit to such
                 examinations as ordered above.

                 (4) The Defendant shall be given any necessary medications, if
                 determined appropriate by the medical staff at the facility.

                 (5) The examiner and/or examiners designated to conduct such
                 examinations shall, pursuant to Title 18, United States Code, Section
                 4247(c), file with the Court, as soon as possible after the completion
                 of such examinations, a report of their examinations with copies
                 provided to counsel for the Defendant and counsel for the United
                 States, and said report shall include:
                                                   4

Case 3:98-cr-00005-RLJ-HBG Document 119 Filed 03/19/21 Page 4 of 6 PageID #: 133
                 (a) the Defendant’s history and present symptoms;

                 (b) a description of the psychiatric, psychological and
                 medical tests that were employed and their results;

                 (c) the examiner’s findings;

                 (d) the examiner’s opinions as to diagnosis and prognosis,
                 and

                 (e) the examiner’s opinion as to whether the Defendant is
                 suffering from a mental disease or defect rendering him
                 mentally incompetent to the extent that he is unable to
                 understand the nature and consequences of the proceedings
                 against him or to assist properly in his defense.

             (6) Pursuant to Title 18, Section 4247(b), of the United States Code,
             the Defendant shall be committed to the custody of the Attorney
             General for the purpose of such examination for a reasonable period
             of time not to exceed THIRTY (30) DAYS, unless otherwise
             ordered by the Court.

             (7) The Defendant shall be FORTHWITH RETURNED to the
             custody of the United States Marshal immediately following the
             completion of the evaluation or the expiration of the thirty (30) day
             period, or any reasonable extension of that time period, whichever
             is sooner.

             (8) A competency hearing and/or status conference is set for April
             29, 2021 at 1:30 p.m. If the Defendant has returned and the Court
             has received the forensic report prior to this time, the Court may
             schedule a competency hearing on an earlier date. If the Defendant
             has not returned or the Court has not received the forensic report by
             this date, then the matter will proceed as a status conference.

             (9) The United States Marshal shall notify the Clerk of the Court
             and the undersigned’s office promptly when the Defendant returns
             to this jurisdiction from the mental evaluation. If the Defendant has
             returned in time, the marshals shall bring him to the April 29, 2021
             competency hearing.

             (10) All the time during which the Defendant is undergoing a
             mental examination for competency, 18 U.S.C. § 3161(h)(1)(A),
             along with a reasonable time for transportation to and from such
             examination, 18 U.S.C. § 3161(h)(1)(F), is fully excludable under
             the Speedy Trial Act.
                                                5

Case 3:98-cr-00005-RLJ-HBG Document 119 Filed 03/19/21 Page 5 of 6 PageID #: 134
             (11) The Clerk of Court is DIRECTED to serve copies of this order
             on counsel of record and to serve three certified copies on the United
             States Marshals Service.

             (12) Defense counsel is DIRECTED to provide copies of the
             Defendant’s mental health records to the evaluating psychologist,
             once he receives them.

             IT IS SO ORDERED.

                                           ENTER:


                                            United States Magistrate Judge




                                               6

Case 3:98-cr-00005-RLJ-HBG Document 119 Filed 03/19/21 Page 6 of 6 PageID #: 135
